DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Chemical composition of Cr, Mn, Ca, Pr and Y excluding oxygen comprising one or two of Cr: 20 mol% or less and Mn: 20 mol% or less, Ca: 1 to 15 mol%, and Pr: 0.5 to 30 mol%, with the balance being unavoidable impurities and Y” recited in claim 1 is unclear.
 The “chemical composition” refers to a solid solution of the recited elements (found in paragraphs 0022 and 0023 of the current specification), the solid solution which is forms is:
Y(Cr/Mn)O3 (Unclear proportion indication of the Yttrium being replaced by chromium or manganese atoms; it is also uncertain if the values of chromium or manganese are greater than zero or includes zero.) found in a first part of the paragraphs; and/or

Further, “excluding oxygen” and the recited impurities (“with the balance being unavoidable impurities”), also found in claim 1 are unclear in the sense that these impurities are not discloses and not defined in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al., US Pub. 2002/0088965.
Regarding claim 1, Ogata teaches (see at least figure 5 and paragraphs 0062-0063, 0085-0087 and 0098) a thermistor element in which Pr6O11 is added as an oxygen storage and release composition to a mixed sintered body aY(Cr0.5Mn0.5)O3∙bY2O3 (a=0.38, b=0.62), providing a main phase and a sub-phase.

Regarding claim 6, Ogata teaches a temperature sensor element comprising:
a heat sensitive body (the thermistor 13; paragraph 0069); a pair of lead wires (11 and 12) configured to electrically connected to the thermistor; and 
	a protective layer (heat- resistance metal case 2) covering the thermistor.

Allowable Subject Matter
Claims 3-5, and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	Regarding claim 3, the current invention teaches the thermistor sintered body comprising: “the subphase is the Y(Cr,Mn)Os3 phase; and the chemical composition of Cr, Mn, Ca, Pr and Y excluding oxygen comprises Cr: 3 to 15 mol%, Mn: 7 to 12 mol%, Ca: 2 to 7 mol%, and Pr: 0.5 to 15 mol%, with the balance being unavoidable impurities and Y.”
	Claims 5, 7 and 11 depend on claim 3.
	Regarding claim 4, the current invention teaches the thermistor sintered body comprising: “the subphase is the YCrO3 phase; and the chemical composition of Cr, Ca, Pr and Y excluding 
	Claims 7, 8 and 10 depend on claim 4.
	Above claimed thermistor (temperature sensor) allows adjusting the resistance value in a wider range while suppressing the influence on the B constant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mizoguchi et al., Poulain et al., Kobayashi et al., Ko et al., Yamaguchi et al., Matsuo et al., Boehm et al., and Watanabe et al. teach thermistor devices with rare earth materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833